Filed:   January 31, 2002

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                                   No. 01-7444
                                   (CA-01-384)



Rafael Cornelio Brito, etc.,

                                                        Plaintiff - Appellant,

           versus


Department of Justice, et al.,

                                                     Defendants - Appellees.



                                    O R D E R



     The   court    amends   its    opinion     filed   January   2,   2002,   as

follows:

     On the cover sheet, section 2, line 2 of appellees -- the

spelling of “States” is corrected.

     On the cover sheet, section 5 -- the panel information is

corrected to read “Before LUTTIG, TRAXLER, and GREGORY, Circuit

Judges.”

                                                For the Court - By Direction




                                                 /s/ Patricia S. Connor
                                                          Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7444



RAFAEL CORNELIO BRITO, a/k/a Rafael C. Matos,

                                               Plaintiff - Appellant,

          versus


DEPARTMENT OF JUSTICE; JOHN ASHCROFT, Attorney
General; RICHARD L. WILLIAMS, United States
District Judge, Richmond Division,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-384)


Submitted:   December 20, 2001              Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and    GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Cornelio Brito, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rafael Cornelio Brito appeals the district court’s dismissal

without prejudice of his 42 U.S.C.A. § 1983 (West Supp. 2001)

action because he failed to pay a filing fee or petition the court

to proceed in forma pauperis.     After Brito noted this appeal, the

district   court   granted   Brito’s   motion   to   reconsider,   vacated

judgment, and reinstated his § 1983 action. Brito v. Department of

Justice, No. CA-01-384 (E.D. Va. Sept. 24, 2001).           We therefore

dismiss the present appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   3